Bennett, J.
(dissenting.) I do not doubt that the court of Second Instance, under the Mexican system of laws, would have had jurisdiction of this appeal. It may be conceded that no appeal would lie, except where the laws had been violated, which regulate the mode of proceeding. But this appeal is brought for the very reason that the laws have been violated which regulate the mode of proceeding. Without entering into a minute examination of the different clauses of the constitution, I will merely say, that taking all the provisions which bear upon the point under consideration together, they confer upon this court appellate jurisdiction over judgments rendered in the court of First Instance, in all cases where the court of Second Instance, under the Mexican system, would have had such jurisdiction. I think that the appeal should be entertained, and dissent from the conclusion to which the majority of the court have arrived.